


110 HR 5329 IH: To liquidate or reliquidate certain entries of truck

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5329
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To liquidate or reliquidate certain entries of truck
		  tires.
	
	
		1.Liquidation or reliquidation
			 of certain entries of truck tires
			(a)Liquidation or
			 reliquidation requiredNotwithstanding sections 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or any other provision of law,
			 U.S. Customs and Border Protection shall, not later than 180 days after the
			 date of the enactment of this Act—
				(1)liquidate or
			 reliquidate as free of duty each entry described in subsection (b) containing
			 any merchandise which, at the time of original liquidation, was merchandise
			 eligible for duty-free treatment under title V of the Trade Act of 1974 (19
			 U.S.C. 2461 et seq.); and
				(2)refund any duties
			 and interest paid on such entries.
				(b)Affected
			 entriesThe entries referred
			 to in subsection (a) are the following:
				
					
						
							Port CodeEntry NumberDate
					 of Entry
							
						
						
							1603669–1390524–701/06/2005
							
							1603669–1390685–601/13/2005
							
							1603669–1390841–501/19/2005
							
							1603669–1390922–301/26/2005
							
							1603669–1390976–902/01/2005
							
							1603669–1391122–902/08/2005
							
							1603669–1391290–402/15/2005
							
							1603669–1391445–402/23/2005
							
							1603669–1391657–403/03/2005
							
							1603669–1391878–603/03/2005
							
							1603669–1391971–903/08/2005
							
							1603669–1392154–103/15/2005
							
							1603669–1392378–603/23/2005
							
							1603669–1392556–703/30/2005
							
							1603669–1392717–504/06/2005
							
							1603669–1392941–104/13/2005
							
							1603669–1393112–804/16/2005
							
							1603699–1393352–004/27/2005
							
							1603669–1393560–805/04/2005
							
							1603669–1393729–905/11/2005
							
							1603669–1393950–105/17/2005
							
							1603669–1394191–105/24/2005
							
							1603669–1394348–706/01/2005
							
							1603669–1394549–006/07/2005
							
							1603669–1394835–306/15/2005
							
							1603669–1395050–806/21/2005
							
						
					
				
			
